TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-00-00488-CR




                                   Ex parte Daniel Aguilar




  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT
       NO. 00-O-235, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



PER CURIAM

              Daniel Aguilar applied for a writ of habeas corpus seeking a reduction of pretrial

bail. The writ issued and the relief sought was denied.

              We have been advised by Aguilar’s counsel that Aguilar has been tried and

convicted in the underlying cause. The issue of pretrial bail is therefore moot.

              This appeal and all pending motions are dismissed.



Before Justices Jones, Kidd and Yeakel

Dismissed as Moot

Filed: October 26, 2000

Do Not Publish